Citation Nr: 1604774	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for left ear disability.

5.  Entitlement to service connection for bilateral tinea pedis. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for a left side disability, claimed as intermittent numbness.

8.  Entitlement to an initial rating in excess of 50 percent for bilateral pes planus.

9.  Entitlement to an initial compensable rating for a right hand little finger fracture.

(The issue of entitlement to an extension of a delimiting date for benefits under 38 U.S.C. Chapter 30 will be addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and an August 2011 rating decision of the RO in Atlanta, Georgia.  Jurisdiction of this case belongs to the RO in Atlanta, Georgia.

In May 2015 the Veteran testified during a hearing at the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues other than entitlement to an initial compensable rating for a right hand little finger fracture and entitlement to service connection for diabetes mellitus are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At the May 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to an initial rating in excess of 50 percent for bilateral pes planus and entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to an initial rating in excess of 50 percent for bilateral pes planus and entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated on the record at the May 2015 Board hearing that he wanted to withdraw the issues of entitlement to an initial rating in excess of 50 percent for bilateral pes planus and entitlement to service connection for diabetes mellitus.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 50 percent for bilateral pes planus is dismissed.

The issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

As for the issue of entitlement to an initial compensable rating for a right hand little finger fracture, at the May 2015 Board hearing the Veteran essentially asserted that his right hand little finger fracture disability had worsened since the most recent VA examination in October 2012.  The Board finds that more current clinical findings as to the right little finger disability would be useful in adjudicating the appeal as that examination is not sufficiently contemporaneous to decide the appeal.

As for the issues of entitlement to service connection for lumbar spine disability, bilateral ankle disability, left ear disability, bilateral tinea pedis (foot fungus), bilateral carpal tunnel syndrome, and a left side disability (claimed as intermittent numbness), the Board notes that service medical records indicate that the Veteran made complaints of shin splints, left ear hearing problems, forearm pain, left knee pain, and low back pain during service.  In addition, at the May 2015 Board hearing the Veteran provided testimony that he had symptoms of the claimed disabilities during service.  The Board finds that providing the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the claimed disabilities and service is warranted.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since March 27, 2015.

2.  Schedule the Veteran for a VA examination of the claimed lumbar spine disability, bilateral ankle disability, left ear disability, bilateral tinea pedis, bilateral carpal tunnel syndrome, and left side disability (claimed as intermittent numbness).  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any lumbar spine disability, bilateral ankle disability, left ear disability, bilateral tinea pedis, bilateral carpal tunnel syndrome, or left side disability (claimed as intermittent numbness) that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for the a VA examination to determine the current severity of the service-connected right hand little finger fracture.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


